DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46-54, 65-67, 71, 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banga et al (JACS, 2014, 136: 9866-9869, cited from IDS) and in further view of Schnell et al (WO 201/143608, November 2011, cited from IDS) and Schmidt et al (WO
99/27086, June 1999, of record).

Banga et al teach liposomal spherical nucleic acids comprising liposomal core and
oligonucleotides positioned on the outside of the core, such complexes improving cellular
internalization (see Abstract, Scheme 1 on page 9866) and can be used for improved delivery of
antisense oligonucleotides (see first column on page 9866).
Banga et al do not teach multiplex antisense oligonucleotide spherical nucleic acid
comprising antisense oligonucleotides 10-30 nucleotides in length with molecular species attached through ethylene glycol linker targeting IL-17RA and TNF                        
                            α
                        
                     for treatment of psoriasis and potentially comprising antisense oligonucleotide to a third gene, each oligonucleotide being present in equimolar amount.
Schnell et al teach antisense oligonucleotides 10-40 nucleotides in length targeting IL-
17RA (see Abstract, bridging paragraph between pages 4 and 5), which can be used for
treatment of psoriasis (see last full paragraph on page 54). Further Schnell et al teach that the oligonucleotides can comprise polyethylene glycol moiety to enhance pharmacokinetics (see last paragraph on page 33). Such polyethylene glycol moiety can be considered as polyethylene glycol attached through ethylene glycol linker. It is inherent that such linker is attached to 5’, 3’ or both ends of the oligonucleotide.
Schmidt et al teach antisense oligonucleotides 8-18 nucleotides in length targeting TNFα
(see Abstract), which can be used for treatment of psoriasis (see last five lines on page 11).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to form a multiplex particle such as described by Banga et al
with antisense oligonucleotides for treatment of psoriasis as taught by Schnell et al and Schmidt

delivery of oligonucleotides as taught by Banga et al and in order to target two or possibly more
different genes responsible for psoriasis as taught by Schnell et al and Schmidt et al. It is
obvious to combine things having separately same effect (In re Kerkhoven, MPEP 2144.06).
Further it would have been obvious to add additional oligonucleotides to such particle to target
the same or different genes responsible for disease development. It would be a matter of
ordinary optimization to define the amount of oligonucleotides targeting different genes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46-54, 65-67, 71 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,182,988 in view of Schnell et al and Schmidt et al, above. Claims from ‘988 recite spherical nucleic acid particle comprising antisense oligonucleotides. Teachings of Schnell et al and Schmidt et al are discussed above. It would have been obvious to form a multiplex spherical nucleic acid comprising antisense oligonucleotide targeting IL-17RA and TNF as taught by Schnell et al and Schmidt et al in order to treat psoriasis as suggested by Schnell et al and Schmidt et al.

Claims 46-54, 65-67, 71 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,704,043 in view of Schnell et al and Schmidt et al, above. Claims from ‘043 recite spherical nucleic acid particle comprising antisense oligonucleotide targeting IL-17RA. Teachings of Schnell et al and Schmidt et al are discussed above. It would have been obvious to form a multiplex spherical nucleic acid
comprising antisense oligonucleotide targeting IL-17RA and TNF as taught by Schmidt et al in
order to treat psoriasis as suggested by Schnell et al and Schmidt et al.

Claims 46-54, 65-67, 71 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,208,310 in view of Schnell et al and Schmidt et al, above. Claims from ‘310 recite nucleic acid particle comprising antisense oligonucleotide targeting TNF. Teachings of Schnell et al and Schmidt et al are discussed above. lt would have been obvious to form a multiplex spherical nucleic acid comprising antisense oligonucleotide targeting TNF and IL-17RA as taught by Schnell et al in order to treat psoriasis as suggested by Schnell et al and Schmidt et al.

Claims 46-54, 65-67, 71 and 93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,760,080 in view of Schnell et al, above. Claims from ‘080 recite methods of treating psoriasis with spherical nucleic acid particle comprising antisense oligonucleotide targeting TNF. Teachings of Schnell et al are discussed above. It would have been obvious to form a multiplex spherical nucleic acid .

Claims 46-54, 65-71 and 93 are provisionally rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1-3, 5, 6, 10, 14-16, 49-62 of copending
Application No. 17/011,658 in view of Schnell et al and Schmidt et al, above. Claims from ‘658
teach spherical nucleic acid particle comprising antisense oligonucleotides. Teachings of Schnell
et al and Schmidt et al are discussed above. It would have been obvious to form a multiplex
spherical nucleic acid comprising antisense oligonucleotides targeting TNF and IL-17RA as
taught by Schnell et al and Schmidt et al in order to treat psoriasis as suggested by Schmidt et al
and Schnell et al.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 08/09/2021 have been fully considered but they are not persuasive. 
Previous 112 rejections are withdrawn in view of new amendment, arguments are moot.
102 rejection is withdrawn in view of cancelling of claim 1.
Concerning 103 rejection Applicant argues that the references fail to disclose a new limitation of molecular species attached to any or both ends of antisense oligonucleotide. In 
Double patenting rejections over applications 16/883756 and 16/930977 are withdrawn in view of abandonments of both applications.
Concerning other double patenting rejections Applicant argues that there is no teaching of ethylene glycol linker. In response Schnell et al reference does teach the linker (see above). Rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257.  The examiner can normally be reached on Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635